            Case 2:20-cr-00241-TJS Document 6 Filed 08/12/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :             DATED FILED: August 12, 2020

               v.                              :             CRIMINAL NO. 20-

MATTHEW SWARTZ                                 :             VIOLATION:
                                                             26 U.S.C. § 7202 (willful failure to
                                                             collect tax-1 count)


                                        INFORMATION

                                          COUNT ONE

THE UNITED STATES ATTORNEY CHARGES THAT:

       At all times material to this information:

       1.      Defendant MATTHEW SWARTZ was the sole proprietor of the Grainery Group

LLC (hereafter “the Grainery”). The Grainery was the parent company for multiple restaurants

and bars that defendant SWARTZ operated in the Philadelphia, Pennsylvania area. The

restaurants/bars included the Grainery Restaurant, Farmer’s Cabinet, Butcher and Brewer, and

Sutton’s Parlour.
       2.      Defendant MATTHEW SWARTZ exercised control over the business affairs of

the restaurants operating under the Grainery parent company, including staffing and maintaining

payroll. As part of the payroll responsibilities, defendant SWARTZ prepared employee wage

statements, distributed payroll checks, and responded to issues regarding payroll checks when

employees reported problems with their checks. Defendant SWARTZ had the responsibility to

collect, truthfully account for, and pay over the Grainery’s payroll taxes, which included

withheld federal income taxes and Federal Insurance Contributions Act (FICA) taxes.
            Case 2:20-cr-00241-TJS Document 6 Filed 08/12/20 Page 2 of 4




       3.      The Grainery employed general managers, managers, bar managers, bartenders,

servers, dishwashers, and other positions related to the restaurants.

       4.      The Federal Insurance Contributions Act (“FICA”) provides for a federal system

of old-age, survivors, disability and hospital insurance. These insurances are financed by the

Social Security Tax and the Medicare Tax, commonly referred to as “FICA” taxes. Under the

Federal Insurance Contributions Act, 12.4% of wages paid to employees, up to an annual limit,

must be paid into Social Security and an additional 2.9% of wages must be paid into Medicare.

Total FICA taxes, therefore, are 15.3% of wages. Employers are required to withhold half of the

FICA taxes (7.65%) from wages paid to their employees. The employer is responsible to pay a

matching portion of 7.65%. The employer is responsible to collect and pay over these taxes.

Employers are also required to report all wages paid and corresponding FICA taxes, as well as

any federal income tax withholdings, on a quarterly basis using Employer’s Quarterly Federal

Tax Return, Form 941. Employers are also required to report annually using the Employer’s

Annual Federal Unemployment Tax Return, Form 940.

       5.      Defendant MATTHEW SWARTZ caused to be prepared and then distributed to

employees documents related to their wages from the Grainery, including pay stubs, Form W-2

Wage, and Tax Statements, to record for the employees the amount of FICA taxes and federal

income taxes that had been withheld from their wages. Based on these documents, the

employees believed that FICA taxes and federal income taxes had been withheld from their

paychecks and paid to the IRS.

       6.       However, from on or about at least March 2011 through at least October 2014,

defendant MATTHEW SWARTZ, did not file employment tax forms 940 or 941 on behalf of

The Grainery Restaurant Group LLC. Further, defendant SWARTZ failed to pay over the FICA

taxes due and owing -- approximately $ 484,307.53 – based on the wages the Grainery Group

paid to the general managers, managers, bar managers, bartenders, servers, dishwashers, and

other positions related to the restaurants during this period. Because of this practice, defendant

SWARTZ failed to properly collect and pay over the employment taxes to the Internal Revenue
                                                 2
            Case 2:20-cr-00241-TJS Document 6 Filed 08/12/20 Page 3 of 4




Service (IRS), the FICA and withheld federal income taxes due and owing to the United States

on the full amount of the wages paid to the general managers, managers, bar managers,

bartenders, servers, dishwashers, and other positions related to the restaurants.

       7.      From on or about January 1, 2014 through on or about October 31, 2014, in

Philadelphia, Pennsylvania, in the Eastern District of Pennsylvania and elsewhere, defendant

                                      MATTHEW SWARTZ,

a person required under Title 26 of the United States Code to collect, account for, and pay over

taxes due and owing in regards to cash payroll obtained by the employees, during each quarter in

2014, deducted and collected from the total taxable wages of his employees federal income taxes

and Federal Insurance Contributions Act taxes in the aggregate sum of $50,801. On or about the

dates corresponding to the required quarterly filing deadlines, that is April 30, 2014, July 31,

2014, and October 31, 2014, defendant SWARTZ willfully failed to truthfully account for and

pay over to the Internal Revenue Service the federal income taxes and Federal Insurance

Contributions Act taxes due and owing to the United States of America for each of the quarters

ending March 31, 2014, June 30, 2014, and September 30, 2014.

               All in violation of Title 26, United States Code, Section 7202.




                                                      ____________________________________
                                                      WILLIAM M. MCSWAIN
                                                      United States Attorney




                                                 3
Case 2:20-cr-00241-TJS Document 6 Filed 08/12/20 Page 4 of 4




No._ _ _ _ _ _ _ _ _ _

UNITED STATES DISTRICT COURT

                         Eastern District of Pennsylvania

                                    Criminal Division


             THE UNITED STATES OF AMERICA
                                                       vs.

                                      MATTHEW SWARTZ


                                     INFORMATION

                               Counts
     26 U.S.C. Section 7202 (willful failure to collect tax - 1 count)


                                             A true bill.

                      _____________________________________________________________________
                                             Foreman

          Filed in open court this _________________________________day,
                Of ________________________A.D. 20_____________
            __________________________________________________________________________________________
                                               Clerk

                                 Bail, $___________________________
